AO 245D (Rev. 02/18)     Judgment in a Criminal Case for Revocations
                          Sheet I                                                                                                     FILED
                                                                                                                                   rI B BISJRle:r CHHIR!f
                                                                                                                               EASTERN DISTRICT ARKANSAS

                                         UNITED STATES DISTRICT COURT
                                                              Eastern District of Arkansas

              UNITED STATES OF AMERICA                                            J ud gmen t m     . . I C aseBy:---,--,~~+-:~=~
                                                                                              · a Cr1mma
                                 V.                                               (For Revocation of Probation or Supervised Rele

                  STUART COLE MITCHELL
                                                                                  Case No. 4:08CR00235-001 BSM
                                                                                  USM No. 25203-009
                                                                                  Chris Tarver
                                                                                                           Defendant's Attorney
     THE DEFENDANT:
     i1   admitted guilt to violation of condition(s)          2, 3, 4,
                                                            -1,-
                                                                          7
                                                                 - - - - - - - - of the term of supervision.
 ·o       was found in violati~n of condition(s) count(s) _- ·                                after denia_l of guilt.
     The defendant is adjudicated guilty of these violations:


     Violation Number             Nature of Violation                                                                      Violation Ended
     1 - Special (14)              Failure to attend sex offender specific treatment                                       03/18/2018

._I2_  __c_ia_l(_1_5)_·_ ___,I '-IP_o_s_ses_s_ion_o_fs_e_xu_atl_y_e_xp_fi_ci_tp_h_o_to_gra_p_hs_ _ _ _ _ __.l I 03/25/2019
    .. Spe
     3 - Special (17)                 Accessing the internet without prior authorization

 4_-_s_p_ecial_._(25_)_ _ _ ,_o_bt_a_in_in_g_m_e_m_.·_be_r_sh_i_ps_to_s_o_c_ia_lm_ed_i_a_a_cco_u_nts
_I                                                                                               _____·--·--"-·····---    ~I- - - - - - ~



            The defendant is· sentenced as provided in pages 2 through _ _
                                                                         6 __ of this judgment. The sentence is imposed pursuant to
     the Sentencing Reform Act of 1984.
     d    The defendant has not violated condition(s)       __5~__.,_,_Ul.
                                                                       ___ and is discharged as to such violation(s) condition.
              It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
     change of name, residence, or mailing address untn all fines, restitution, costs, and special assessments imposed by this judgment are
     fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
     economic circumstances.

                                                                                  04/19/2019

                                                                              .                 , I'm~~
     Last Four Digits of Defendant's Soc. Sec. No.: 6 0 5 0

     Defendant's YearofBirth:            1979
                                                                              ~---                             L.                         .
     City and State of Defendant's Residence:                                                                Signature of Judge
     Little Rock, AR
                                                                                  Brian S. Miller, U.S. Distict Judge
                                                                                                          Name and Title of Judge

                                                                                           L'{    -\S- l')              Date
 AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet lA
                                                                                                                    5 -
                                                                                                            2_ of - -
                                                                                            Judgment-Page _ _
 DEFENDANT: STUART COLE MITCHELL
 CASE NUMBER: 4:08CR00235-001 BSM

                                                       ADDITIONAL VIOLATIONS

                                                                                                                   Violation
 Violation Number               Nature of Violation                                                                Concluded
 5 - Special (20)               Befriending a person w/ minor children w/o verification by probation officer       03/25/2019

~-Special (23)               II Failure to attend mental health treatment                          ____.___________ ][03/21/2018
 7 - Standard (2)               Failure to submit written report for March 2019                                    03/31/2019




~ - - - - - - - ~ L - - - - - - - - - - - - - - - - - - - - - - - - - - ~ ' - I'_____.




..__ _ __ , ~_ _ _ _ _ _ _ _ _ _ _ _ _ _J.__I_ ___,




                                                                                                         ______ JL __




. . . . . ______ __;'----------~~-------1~1- ~
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 3 - Supervised Release
                                                                                                Judgment-Page     .3~_   of      5    -
DEFENDANT: STUART COLE MITCHELL
CASE NUMBER: 4:08CR00235-001 BSM
                                                         SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

 3 months of home detention along w/ previous term of supervised release of 5 years to remain in effect w/ an
 expiration date of 2/25/2024.




                                                      MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               •    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check if applicable)
4.    •    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.    l!1" You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    •    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U .S.C. § 2090 l, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
           where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    •    You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 3A - Supervised Release
                                                                                                Judgment-Page _ _  4_    of        5
DEFENDANT: STUART COLE MITCHELL
CASE NUMBER: 4:08CR00235-001 BSM

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
      your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
      different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying the
      probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers ).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
      may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
      contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                          Date
 AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet 3B - Supervised Release
                                                                                      Judgment-Page ~5~ of          _5_
  DEFENDANT: STUART COLE MITCHELL
  CASE NUMBER: 4:08CR00235-001 BSM

                                         ADDITIONAL SUPERVISED RELEASE TERMS

You will be monitored by radio frequency monitoring technology for a period of 90 days, and you must follow the rules and
regulations of the location monitoring program. This form of location monitoring technology will be used to monitor the
following restriction on your movement in the community: you are restricted to your residence at all times except for
employment; education; religious services; medical, substance abuse, or mental health treatment; attorney visits; court
appearances; court-ordered obligations; or other activities as pre-approved by the officer (Home Detention).

All other previously imposed mandatory and standard conditions are re-imposed.

As an additional condition, defendant shall have no access to the internet.
